It appears from the petition that applicant was held to answer before the superior court for an alleged violation of section 288
of the Penal Code relating to crimes against children. It is claimed that the evidence is wholly insufficient to sustain said holding or the information subsequently filed. As in all cases based upon the section referred to, the evidence in this case is of a sordid character. No useful purpose would be subserved by a recital of the same. [1] It is sufficient to say that while the testimony of the child is not wholly satisfactory, there is other evidence, including the admission of the defendant that he committed the acts, which establishes sufficient or probable cause to sustain the charge.
The application is denied.
Knight, J., and Cashin, J., concurred. *Page 222